internal_revenue_service department of the treasury spapeceicndiy lo oo washington dc rrr rk rr kk rr rrr rr rrr rr rk kek ek kk person to contact fark eka keke kee di i for or rk rr rk rr rok rrr rk ok ek telephone number rr ii ioi rio id rr kr kkkke rr k keke kkk kkk kk kk kk director attn legend refer reply to op b ep t date may a - state a rrekekekek employer m sor kr kk kkk kkk kkk kr kr kek kkk keke hk keke kerr re keke kek agency a division b rrr kek kr kek kkk kkk ek kre kek err kk keke kek rrr ke ke kek ek kr rk kk kkk eker ke keke keke kek agency cc plan x orr kk kk rrr erk rrr kkk kr kkk kr kek kk kee kr kr kkk keke kkk kk kkk ke kkk kkk kk keke kkk keke ek keke kek act kekkkkkkkk kkk wr rk kk kkk rk kk dear mk or kok rk oo ko kk kk kk kk this is in response to a ruling_request dated date submitted on your behalf by your authorized representative requesting a ruling under sec_414 of the internal_revenue_code code the following facts and representations have been submitted on your behalf agency a is an agency of state a which administers plan x a defined_benefit_plan for public school teachers and administrators membership in agency a consists primarily of certified teachers non- certified staff and administrators employed by school districts in state a plan x meets the requirements set forth in sec_401 a of the code in the general assembly of state a passed and the governor the stated purpose of which was to further define signed act s employment with a school under agency a to include employees of school district working for privatized enterprises providing services to the school district and the employees of certain educational nonprofit_organizations providing similar services a employer m is licensed and regulated by division b a division division b sets the criteria for the selection of board_of agency c members of employer m administrative program support upon request and sets accountability procedures standards and audits employer m receives approximately division b also provides kkk kr rr kk ke keke kkk kkk kek kkk kek kek percent of its funds from federal and state a governmental programs employer m serves primarily children with developmental disabilities and other special needs these individuals division b agency c or local public schools would be responsible for serving them teachers and therapists employed by employer m must meet the same certification and licensing requirements as teachers and therapists employed by public schools in state a if employer m did not serve agency a has received a request from employer m to participate in plan x by virtue of its eligibility to be a member of agency a based on the foregoing facts and representations your authorized representative has requested a ruling that participation of the employees of employer m in plan x administered by agency a will not jeopardize its status as meaning of sec_414 of the code a government_plan within the sec_414 of the code provides that governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 provides that a plan will one of the most important factors to be not be considered a government_plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision thereof is the degree of control that the state or federal government has over the organization's everyday operations other factors include creating the organization organization operating board are selected and governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit although ail of the above factors are considered in determining whether an organization is an agency_or_instrumentality of satisfaction of one or all of the facts is not necessarily determinative whether there is specific_legislation the manner in which the organization's trustees or the source of funds for the whether the applicable a government the mere in this case state a and its agencies exercise a considerable degree of control_over employer m both in its day-to-day operations and through fiscal means is licensed and regulated by division b which is a state a agency and which also sets the criteria for the selection of employer m's board members administrative program support and set accountability procedures division b and agency c also provide for instance employer m a division of agency c or i kok re rk kr ke ek kkk kkk keke kk keke kkkeke aa employer m's teachers and therapists must meet standards and audits the same certification and licensing requirements as their counterparts employed by the public schools of state a furthermore employer m in effect is fiscally controlled by virtue of receiving percent of its funding from federal and state a governmental programs in addition employer m fulfills a responsibility which would otherwise be met by local state a public schools or a state a agency or division b although no specific state a legislation created employer m and employer m's employees are not definitively considered employees of the applicable governmental_unit referred to one or all of the revenue_ruling factors need not be satisfied in making a determinative conclusion state a over employer m's everyday operations and the nature of employer m's funding are sufficient to conclude that employer m may be considered to be an agency of state a for purposes of sec_414 of the code and that including the employees of employer m in plan x would not cause plan x plan to fail to be considered a government the extent of control by in revrul_89_49 here accordingly based on the foregoing law and facts we conclude with respect to your ruling_request that the participation of the employees of employer m in plan x administered by agency a will not jeopardize plan x's status as of sec_414 of the code federal tax consequences of the transaction described above under any other provisions of the code a governmental_plan within the meaning no opinion is expressed as to the a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed joyor b floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose
